DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-28 and 43-49 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However the examiner is applying the application date of the parent application, 14/756054 which is 7/27/15 as the priority date. The claims at issue (25-28) do not find support in the earlier applications, i.e. 14/121847 and 13/506478 in the priority claim.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 25-28, drawn to reading and pre-processing logged data classified in H04W4/04.
Group II, claim(s) 43-49, drawn to reading logged data and performing calculations using the data classified in H04W4/021.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as reading and analyzing logged data. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two sets of claimed limitations include mutually exclusive limitations that would require serious search and examination burden...
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone interview with Ms. Nidhi Malla (Registration Number 59,924) on November 9, 2021, a provisional election was made without traverse to prosecute subcombination I, claims 25-28. Affirmation of this election must be made by applicant in replying to this Office action. Claims 43-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 25-28 are objected to because of the following informalities:
Claim 25 needs better punctuation to delineate the limitations and the actions that are claimed. For examination purposes the examiner is interpreting this as:
25. (Original) A telemetry wireless beacon data preprocessing method comprising: 
accessing a log of telemetry data, said telemetry data including data and beacon data[[,]] ; 
translating said data into at least one of engine codes, G forces, map locations[[,]] ;

for each unique identifier in said beacon data, translating said beacon data into at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading[[,]]; and 

storing a preprocessing telemetry log of said telemetry data for further fleet management condition processing.
The dependent claims inherit the deficiencies of independent claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Independent claim 25 recites performing a method, the method comprising accessing (obtaining) telemetry data, translating the telemetry data into other usable formats, and storing a log of the telemetry data. 

The limitation of translating telemetry data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with pen/paper. That is, other than reciting nothing in the claim element precludes the step from practically being performed in the mind. For example, the “translating” step in the context of this claim encompasses the user mentally, or with pen/paper, raw data into a new format. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim further recites – accessing a log of telemetry data which is “mere data gathering” (see MPEP 2106.05(g)); storing a preprocessing telemetry log can be described as insignificant extra-solution activity which outputs a result of the evaluation step using pen/paper (see MPEP 2106.05(d)). 
Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection (accessing), receipt or storage of data is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 

Accordingly, these additional elements/steps do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US 20140279707).

	As to claim 25 Joshua teaches:

accessing a log of telemetry data, said telemetry data including data and beacon data, ([0133] data is collected (logged) and then accessed by sending it to the central server)

translating said data into at least one of engine codes, G forces, map locations, ([0148] GPS (map locations) and OBD (engine) codes are used so it is obvious that raw data had to be translated – it is well-known that Bluetooth devices broadcast unique identifiers for pairing purposes)

for each unique identifier in said beacon data, translating said beacon data into at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading, ([0130-0131], [0148]  the onboard device can receive data from the sensors through Bluetooth or WiFi such as temperature, pressure) 

storing a preprocessing telemetry log of said telemetry data for further fleet management condition processing ([0133])

As to claim 26 Joshua teaches:

preprocessing said data into at least one of a minimum value, maximum value or range of values. ([0056], [0064], [0102-0116], [0125] exceeding a speed limit, also data is processed to determine if the engine was serviced in a particular (maximum) amount of time)

As to claim 27 Joshua teaches:

preprocessing each of said beacon data associated with a unique identifier into at least one of a minimum value, maximum value or range of values. ([0056], [0064], [0102-0116], [0125] speed is determined to be exceeding a limit)

As to claim 28 Joshua teaches:

associating at least one of engine codes, G forces, vehicle speed and map location with each unique identifier and at least one of a beacon temperature, beacon pressure, beacon light, beacon acceleration, beacon battery level or beacon user defined sensor reading. ([0099], [0102] a vehicle which has measured map location is identified as leaving a geofence and the Bluetooth beacons (sensors) are a part of (associated with) the vehicle)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181